Citation Nr: 9909842	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  91-11 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for allergic rhinitis.  

2.  Entitlement to service connection for chronic bronchitis 
with pulmonary fibrosis.  

3.  Entitlement to an increased schedular rating for duodenal 
ulcer disease, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service almost continuously 
from September 1948 to January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Waco and 
Albuquerque Regional Offices (ROs) of the Department of 
Veterans Affairs (VA).  The case was last before the Board in 
November 1994, when it was remanded to the Waco RO for 
further development.  

At no time during the course of this appeal has the appellant 
contended that the regular schedular standards for rating his 
duodenal ulcer disease are inadequate or that special 
circumstances exist which warrant referral of this claim for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
(1998).  Since the Board cannot assign an extraschedular 
rating in the first instance (see Floyd v. Brown, 9 Vet. App. 
88, 95 (1996)), this appeal has been limited to a 
consideration of the proper schedular rating to be assigned 
for duodenal ulcer disease.  


FINDING OF FACT

The service-connected duodenal ulcer disease is no longer 
active or symptomatic.  


CONCLUSION OF LAW

The requirements for a schedular rating in excess of 
20 percent for duodenal ulcer disease have not been 
satisfied.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including Code 7305 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  


Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Since the current claim 
seeking an increased rating for duodenal ulcer disease was 
received in August 1990, evidence dating from earlier than 
August 1989 is not particularly relevant.  See 38 C.F.R. 
§ 3.400(o)(2)(1998).  

The Rating Schedule provides that a moderate duodenal ulcer, 
characterized by recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations, will be rated 20 percent 
disabling.  The next higher schedular rating of 40 percent is 
only appropriate with competent medical evidence of 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  38 C.F.R. 
§ 4.114, Code 7305 (1998).  

In the present case, entitlement to service connection for 
duodenal ulcer disease was granted, based upon clinical 
findings noted shortly post-service in 1969, and a 
noncompensable rating was assigned, effective from the date 
of claim in June 1980.  The rating was increased to 
20 percent, based upon the reported contemporary symptoms, 
effective from March 1986.  The latest clinical evidence of 
active duodenal ulcers dates from a VA examination and an 
upper gastrointestinal (UGI) series administered to the 
appellant in April 1987.  

The current claim was received no earlier than August 1990.  
Extensive VA, private, and military outpatient treatment 
records, dating from 1989 to 1997, have been obtained and 
reviewed in connection with this appeal.  These records 
occasionally reflect subjective complaints by the appellant 
of occasional epigastric pain which he attributed to duodenal 
ulcer disease.  No clinical confirmation for this diagnosis 
was ever reported in these extensive medical records; 
although the history of duodenal ulcer disease was noted, and 
the appellant continued to take over-the-counter medicines 
for his epigastric complaints.  No evidence of anemia is 
reported in these records.  The appellant's height is 
reported as five feet, six and one-half inches, and his 
weight reportedly fluctuated in these records from 179 to 191 
pounds.  

On an official VA examination of the appellant in October 
1991, the appellant again complained of recurrent epigastric 
pain, but no evidence of recurrent duodenal ulcers was found 
at that time.  UGI series administered to the appellant in 
August 1990 and October 1991 were both interpreted as 
disclosing no evidence of ulcers.  

The appellant was referred to a fee-basis consultant for a 
pulmonary examination in December 1992.  On that examination, 
he still complained of a lot of epigastric pain, burning, and 
reflux, for which he took Zantac.  The appellant was 
reportedly five feet, six and one-half inches tall, and he 
weighed 195 and one-half pounds, on this examination.  

Another UGI series administered to the appellant in October 
1995 was interpreted as entirely negative for ulcers.  

In June 1998, the appellant was accorded a comprehensive 
gastrointestinal examination for compensation purposes.  His 
medical history was reviewed by the examiner.  His current 
complaints included pain in his chest and right upper abdomen 
which occurred 2-3 times a week.  Even with increased dosages 
of Lansoprazole, he still got epigastric pain and discomfort 
and heartburn, at times accompanied by burning "stuff" coming 
into his throat.  The appellant reportedly weighed 189 
pounds, his maximum weight during the previous year, on this 
examination.  A UGI series reflected no evidence of ulcers.  
It was the examiner's stated opinion that the appellant's 
current complaints and symptoms were due to a hiatal hernia 
with reflux and esophageal narrowing, and that there was no 
evidence of peptic/duodenal ulcers.  

Based upon the evidence, as summarized above, the Board can 
find no factual basis for assigning a schedular disability 
rating higher than the current 20 percent for the service-
connected duodenal ulcer disease.  This disability is 
convincingly shown to have been inactive and asymptomatic 
since at least 1989, and the appellant's current complaints 
and symptoms have been attributed to several, nonservice-
connected causes.  (Entitlement to service connection for a 
hiatal hernia has been denied by the RO in a rating action 
dated in August 1998; as of the present time, the appellant 
is not shown to have initiated an appeal to the Board on this 
issue.)  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  The Board has 
found no section that provides a basis upon which to assign a 
higher disability evaluation for the disability at issue.  



ORDER

Entitlement to a schedular rating in excess of 20 percent for 
duodenal ulcer disease is not established.  To this extent, 
the appeal is denied.  


REMAND

It appears from the latest supplemental statement of the case 
that the RO may have intended to reopen the claim seeking 
service connection for allergic rhinitis, and then deny that 
claim on its merits.  However, recent holdings by the U.S. 
Court of Appeals for the Federal Circuit and by the U. S. 
Court of Appeals for Veterans Claims directly affect both the 
criteria for determining whether new and material evidence 
has been submitted, and also the procedures to be followed 
after a claim is reopened.  See Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998); see also Winters v. West, No. 97-2180 (U.S. 
Vet.App. Feb. 17, 1999)(en banc).  The RO has not yet had the 
opportunity to conform its actions to these two legal 
precedents, thereby requiring a remand of this issue.  

In addition, two of the medical opinions obtained by the RO 
in June 1998 do not fully satisfy the Board's requirements as 
set forth in the November 1994 remand.  The Board observes in 
connection with this case that the Court has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order, and it imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Unfortunately, the June 1998 nose, sinus, larynx & pharynx 
examination report does not include, as requested by the 
Board, an opinion as to whether the appellant's acquired 
allergic rhinitis had its onset in service, was related to 
any incident in service, or was aggravated in service.  
Likewise, the report of the June 1998 pulmonary examination 
of the appellant does not include, as requested by the Board, 
an opinion as to whether the appellant's chronic bronchitis 
is related to the symptoms treated in service or to any 
incident occurring in service (including the appellant's 
smoking in service or exposure to dust in service, as opposed 
to his smoking or exposure to dust before and after service).  
The latter physician also noted, but failed to comment on, 
the appellant's contention that his exposure to carbon 
tetrachloride in service is what precipitated his chronic 
bronchitis.  The Board requires definite answers to all of 
these questions, not vague speculations or contradictory 
expressions of mere possibilities, since, as noted in the 
prior remand, the Board cannot exercise its own medical 
opinion or judgment to answer these questions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  The RO should return the claims file 
to the individual who conducted the 
official VA nose, sinus, larynx & pharynx 
examination of the appellant in June 1998 
(or to another qualified physician if 
that individual is no longer available) 
for a supplemental medical opinion as to 
whether the appellant's acquired allergic 
rhinitis had its onset in service, was 
related to any incident in service, or 
was aggravated in service.  If, as 
previously reported, this disability is 
held to have been caused by smoking, the 
medical examiner must specify whether 
smoking during service was the exclusive 
cause of this disability, as opposed to 
smoking both before and after service.  
The medical examiner is also requested to 
comment upon the medical opinion 
expressed by M.J. Wegleitner, M.D., in 
December 1992.  

2.  The RO should next return the claims 
file to the individual who conducted the 
official VA respiratory diseases 
examination of the appellant in June 1998 
(or to another qualified physician if 
that individual is no longer available) 
for a supplemental medical opinion as to 
whether the appellant's chronic 
bronchitis is related to the symptoms 
treated in service or to any incident 
occurring in service (including the 
appellant's smoking in service or 
exposure to dust in service, as opposed 
to his smoking or exposure to dust before 
and after service).  The designated 
physician should also comment on the 
appellant's contention that his exposure 
to carbon tetrachloride in service is 
what precipitated his chronic bronchitis.  

3.  The RO should review the current 
attempt seeking to reopen the claim of 
service connection for allergic rhinitis 
under the criterion found at 38 C.F.R. 
§ 3.156(a).  See Hodge, 155 F.3d at 1362-
64.  If the claim is reopened, the RO 
must then (a) determine if the reopened 
claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a); if so, then it 
should (b) evaluate the merits of the 
reopened claim after ensuring compliance 
with the duty to assist the appellant 
under 38 U.S.C.A. § 5107(b).  See 
Winters v. West, No. 97-2180, slip op. at 
4 (U.S. Vet. App. Feb. 17, 1999).  

4.  The RO should also review all of the 
relevant evidence in order to 
readjudicate the claim seeking service 
connection for chronic bronchitis with 
pulmonary fibrosis.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

